Citation Nr: 0842461	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1965 to July 1967.  Service in Vietnam is indicated 
by the evidence of record.

This appeal arose from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas which denied the veteran's claim of 
entitlement to service connection for sleep apnea.  

In August 2008, the veteran and his representative presented 
evidence and testimony in support of the veteran's claim at a 
hearing in San Antonio, Texas which was chaired by the 
undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Issues not on appeal

In a December 2006 rating decision, the RO granted service 
connection for a number of claimed disabilities.  An 
increased disability rating for the veteran's service-
connected diabetes mellitus was denied.  The veteran did not 
disagree with any aspect of that decision.

In February 2007, the veteran withdrew his pending claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's sleep apnea began during his military service and 
continued until it was diagnosed in 2003.


CONCLUSION OF LAW
Sleep apnea was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for sleep apnea, both on 
a direct basis and as secondary to his service-connected 
diabetes mellitus.



In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claim for service connection for sleep apnea on September 22, 
2004 and on March 20, 2006.  
These notice letters appear to be adequate.  The Board need 
not, however, discuss in detail the sufficiency of the VCAA 
notice letters in light of the fact that the Board is 
granting the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.



Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). In Voerth v. West, 13 Vet. App. 117, 120 
(1999), the United States Court of Appeals for Veterans 
Claims stated that in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, it 
is uncontroverted that the veteran has sleep apnea.  See, 
e.g., the report of an April 2003 sleep study.

Concerning element (2), there is no diagnosis of sleep apnea 
in service.  The veteran in essence contends that there were 
manifestations of sleep apnea, such as snoring, during 
service, which continued thereafter until sleep apnea was 
eventually diagnosed in 2003.

There are medical opinions of two physicians which support 
the veteran's claim.  In an opinion dated June 14, 2004, 
E.R., M.D. sated:

During the time that [the veteran] was on active duty, 
this diagnosis [of obstructive sleep apnea] was not 
recognized, nor had it developed in its full-blown form. 
. . . It is my opinion that [the veteran's] diagnosis of 
obstructive sleep apnea began while he was on active 
duty but was not diagnosed at that time.  The medical 
community did not recognize this clinical condition  and 
its implications for the future at that time.   

The veteran was accorded a VA examination in March 2006.  The 
examiner stated as follows:

. . . the patient's history does indicate a long-
standing history of very loud snoring, snoring that 
bothered his fellow soldiers when he was on active duty 
in Vietnam . . . which finally was recognized as being 
part of his sleep apnea complex . . . . He gives a 
convincing history of having had these problems, which I 
feel it is as likely as not that the snoring he refers 
to when he was on active duty is directly related to the 
snoring that was finally identified as sleep apnea.

There is no competent medical opinion to the contrary.  Thus, 
the medical opinions of record indicate that the veteran's 
sleep apnea was initially manifested as snoring in service 
and continued thereafter until it was diagnosed in 2003.  
Element (2) is therefore met.

With respect to element (3) medical nexus, the medical 
opinions quoted above establish a connection between the 
veteran's currently diagnosed sleep apnea and his military 
service.  Element (3), and therefore all elements, is met.  

In summary, for reasons and bases expressed above the Board 
concludes that the evidence is at least in equipoise.  
Service connection for sleep apnea is therefore granted.

Additional comment

Because service connection is being granted on a direct 
basis, the Board need not discuss the veteran's secondary 
service connection claim.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


